Title: To George Washington from Brigadier General Samuel Holden Parsons, 23 December 1778
From: Parsons, Samuel Holden
To: Washington, George


  
    Dear General
    Camp Redding [Conn.] 23d Decr 1778
  
  When I last conversd with your Excellency on the Subject of Clothing my Brigade; I receivd your Assurances I Should have my rateable Proportion of the Blankets, Shirts and other small Clothing for my Brigade according to a Return then given in; since which Time I have receivd no Article of any kind; I am sure the great Multiplicity of Business in which your Excellency is ingag’d must have occasiond our Misfortune in this Matter for I cannot Persuade myself tis your Excellency’s Intention to deny us those Supplies which we have had the Faith of the Continent pledg’d to deliver; and Nothing, I beleive, could have induc’d your Excellency to have given the Order for the whole remaining Quantity of Blankets &c. without permitting my Brigade to be servd with any Part but your not recollecting the State of these Troops. We did receive your Excellency’s Order to Majr Bigelow to furnish Coats Wescoats & Breeches for the Soldiers and esteemd it a Favor but in this also we have been unfortunate for so many other Orders had been given as took away so great a Part of the Cloth that the Remainder prov’d very Insufficient for the Purpose: I have inclosd a Return of the Clothing receivd & wanting. I beleive I have Eight Hundred Men who are totally destitute and many of them have never had a Blanket since their Inlistment. The Clothing has not yet arrivd at Danbury and cannot proceed till the Carting is better than at present which leaves Time to acquaint your Excellency of the Effect  
    
    
    
    of this Order and request Directions that the five Hundred remaining Blankets may be detaind for the Use of my Troops & so many Shirts & Stockings as your Excellency shall find to be our Part of the whole which have been furnishd this Year for the Troops: I have not the least Doubt of your Excellency’s Intentions to do equal Justice among the Troops this Justice we have not yet had when other Troops have receivd Blankets nearly Sufficient for them; we have not yet had One third Part; if the Blankets now orderd forward cannot be deliverd to my Troops I beg your Excellency’s Direction to Majr Bigelow to purchase a further Quantity for that Particular Purpose that we may at least have some distant Prospect of receiving some Benefit from the public Promises so often made Us.
  I Observe in your Excellency’s Orders to General Putnam he is so restraind in the Execution of such Measures as are necessary to prevent Supplies going to the Enemy as little can be expected from him; considerable Quantities of Forage <&> private Property go to the Enemy from ten Miles without their Lines, and from the County of Suffolk on Long Island, this cannot be bro’t off; the Enemy must have it or it will be destroyd—the Cattle below the Lines are constantly driven to the Enemy & are Purchasd & drove below our Lines I beleive with Design to Supply the Enemy; I am confident five Hundred Cattle & near as many fat Hogs have gone in within a fortnight Past. As Genl Putnam gives his Orders in the Words of your Excellency’s Directions, it leaves the Officers in Doubt what Measures they can be warranted to take or whither tis designd to prevent those Supplies; or whither any Degree of Discretion is left for them to exercise in the Matter: or (as I rather Suppose) whither this Matter is intrusted solely to Genl McDougal.
Genl Putnam has accepted his Orders: it may be my Part in some Instances to attend to the Execution of them; as he cannot suppose himself warranted to give any Explanation of them, I shall feel myself much embarras’d in the Execution, unless my Understanding of them is just: if so Genl McDougal has the sole Direction of this Matter & of Course we have Nothing to do in the Affair, and therefore when we attempt Nothing cannot be censurd; if I am mistaken I wish to be directed what is to be done, I am certain no One desires more, to comply Strictly with the true Spirit of every Order your Excellency issues: the Enemy are exceedingly distresd in the Article of Forage, if that between the Lines & on Long Island is to be destroyd whilst it remains in the Hands of the original Proprietor your Excellency’s special Direction will be necessary for the Purpose.
  The Orders issued for the Guards at Norwalk have Occasiond some Difficulty, the Commissiond Whale Boats insist on a Right to go from the Harbour & land upon the Island at their Pleasure; many  
    
    
    
    Robberies have been committed by these People to cover which they have generally accus’d the Troops; whom I am not able to find in any Instance have been guilty; as Col. Gray is Strictly forbid to suffer any Person to pass to Long Island but such as he is answerable for, and has in One Instance seisd a Boat & the Effects they had Plunderd much dispute has arisen thereon which I should be happy to receive your Excellency’s Direction in; unless his Conduct in these Cases is agreable to your Excellency.
I have herwith transmitted to your Excellency such Inteligence as I have been able to procure from the Gent. I mentiond when last with you and such Accounts as I have receivd from other Persons. I am with the greatest Respect yr Excellency’s Obedt Servt

  Saml H. Parsons

